Citation Nr: 0617772	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision that, in part, 
denied service connection for residuals of a left knee 
injury.

In April 2005, the veteran testified during a hearing before 
the undersigned at the RO.

Based on the veteran's testimony and his April 2004 letter, 
the Board dismissed the veteran's claim for service 
connection for a left eye disability.

In August 2005, the Board remanded the matter on appeal for 
additional development.


FINDING OF FACT

There is no competent evidence of a link between a current 
left knee disability, including osteoarthritis, and service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
knee injury, including osteoarthritis, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the March 2002, May 2004, and August 2005 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication.  His claim was fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for residuals of a left knee injury, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records.  While the current record does not include in-
service hospital clinical records reported by the veteran, VA 
has sought all records identified by the veteran, searching 
both under his former and present name; the records have not 
been located and are unavailable. The veteran has been 
advised of alternate forms of evidence to support his claim.

During the hearing, the undersigned agreed to defer 
consideration of the case briefly to obtain upcoming VA 
treatment records.  Those records have been added to the 
claims file.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As discussed 
below, there is no competent evidence that the claimed 
condition may be related to service.  An examination, 
therefore, is not required.

The Board also notes that the veteran has been given 
opportunities to submit and/or identify evidence to support 
his claim.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends that his current left knee disability is 
the result of a knee injury in service, specifically trauma 
which occurred during training in July 1953.

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

On examination for enlistment in January 1953, the veteran's 
identifying body marks and scars were reportedly normal.  The 
examiner noted a scar on the left knee.  No defects were 
recorded.  The knee was re-examined in May 1953 at the time 
of his entrance onto active duty; a history of fracture of 
the left patella in 1941 was noted.

In this case, other than for a scar on the veteran's left 
knee, the Board presumes the veteran to have been in sound 
condition.

Defects noted at separation in May 1956 included a scar, 
measuring 3 inches by 1 inch in diameter on the left knee, 
which was not considered disabling.  Each of the veteran's 
lower extremities was reportedly normal.

VA outpatient records, dated in August 1957, contain no 
references to a left knee disability.  

When the veteran filed his claim for service connection for 
left knee injury, he reported at that time no treatment for 
same following service discharge.

In April 2005, the veteran testified that, during basic 
training, a marine sitting next to him was called upon and 
stood up; the marine discarded his weapon, which hit the 
veteran's left knee.  The veteran was rushed to sick bay.  
The veteran also testified that he experienced swelling and 
redness of the left knee in service.

Here, the service medical records contain neither 
manifestations nor complaints, nor findings of either a left 
knee injury or of left knee pain, swelling, or redness.  
While the Board acknowledges the existence of a measurable 
scar on the veteran's left knee at the time of his separation 
from service, no in-service injury or trauma to the veteran's 
left knee has been demonstrated.  It is likely that the scar 
recorded at separation is the same as recorded at entry, 
albeit better described.

Even assuming, for the sake of argument, that a left knee 
injury occurred in service, as the veteran testified, there 
is no competent evidence of a nexus between any current left 
knee disability and service.

In contrast to information provided at the time the claim was 
filed, the veteran testified later that he received treatment 
by physicians over the years, but that he could not recall 
their names.  The absence of evidence of medical treatment 
for left knee problems in the decades immediately following 
service, constitutes negative evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The post-service medical records first show findings of 
instability, osteoarthritis, mild degenerative changes, and 
painful motion of the left knee in 2001 and 2002-several 
decades after the veteran's military discharge.  These 
records do not link the onset of left knee pathology to 
service.  

In August 2005, a VA physician expressed uncertainty as to 
the etiology of the veteran's left knee pain.

The veteran is competent to offer statements of first-hand 
knowledge that another marine discarded his weapon and hit 
the veteran's left knee; however, as a lay person he is not 
competent to render a probative opinion on a medical matter, 
such as the cause of his current left knee disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Because there is no competent opinion linking a current left 
knee disability to service, and there is no contemporaneous 
evidence of a left knee disability until many years after 
service, the Board finds that the preponderance of the 
evidence is against the grant of service connection.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


